  Case 19-50831          Doc 13   Filed 02/14/20 Entered 02/14/20 14:18:43          Desc Main
                                    Document     Page 1 of 9


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA
In re:                                                             BKY 19-50831
                                                                   Chapter 13
Linda Joann Barchus,

               Debtor.

                NOTICE OF HEARING AND OBJECTION TO CLAIM NO. 1-1
                         FILED BY BANK OF AMERICA, N.A.


TO: U.S. Trustee, Chapter 13 Trustee, claimant Bank of America, N.A., and all interested parties.
       1.      Debtor, objects to claim no. 1-1 filed by Bank of America, N.A. and gives notice of
hearing.
       2.      The court will hold a hearing on this objection at 9:30 a.m. on Monday, March 23,
2020, in Courtroom 2, 4th Floor, U.S. Courthouse, 515 West First Street, Duluth, MN 55802.
      3.      Any response to this objection must be filed and served not later than Wednesday,
March 18, 2020, which is five days before the time set for the hearing (including Saturdays,
Sundays and legal holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY
FILED, THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.
        4.     This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334,
Bankruptcy Rule 5005 and Local Rule 1070-1. This proceeding is a core proceeding. This
objection arises pursuant to 11 U.S.C. § 502, Bankruptcy Rule 3007, and Local Rule 3007-1, and
such other Rules as may pertain.
       5.     Debtor objects to the claim no. 1-1 filed by Bank of America, N.A. on 12/9/2019 in
the amount of $9,117.29, which is attached as Exhibit A.
       6.     Bank of America, N.A. (“BoA”) did not file a claim that complies with Bankruptcy
Rule 3001(c) or 11 U.S.C. § 502, and as such should be disallowed.
      7.      Debtor is a party in interest, as allowance of BoA’s claim would require more
payments to her bankruptcy estate in her Chapter 13 plan.
        8.     Debtor hereby requests the holder of this claim, Bank of America, N.A. as successor
by merger to FIA Card Services, N.A., to provide a copy of the writing specified in Bankruptcy
Rule 3001(c)(3)(B) for claims based on an open-end or revolving consumer credit card agreement
or other writing. See also Rule 3001(c)(1).
        9.     BoA contends the basis of their claim is a “Consumer Credit Card”, and a
“STATEMENT OF ACCOUNTS” was attached as the only support for their proof of claim. This
is not adequate documentation.
       10.    BoA’s claim is not a valid enforceable writing under applicable laws to demonstrate
Debtor owes any debts or other obligations to BoA at any relevant time. See 11 U.S.C. § 502(b)(1).
  Case 19-50831        Doc 13     Filed 02/14/20 Entered 02/14/20 14:18:43              Desc Main
                                    Document     Page 2 of 9


        11.    Debtor has always disputed BoA’s claim, and Debtor’s original Chapter 13 plan
explicitly provides “Trustee shall not pay on any claims filed by . . . Bank of America or its
assignee.” See ECF doc #2, Part 17.1.
        12.    Upon information and belief, Debtor has never personally made a charge or
transaction on the alleged Consumer Credit Card contract in BoA’s claim.
       13.     Upon information and belief, Debtor has not signed any contract(s) or other relevant
writing(s) with BoA or FIA Card Services, N.A. for a “Consumer Credit Card” or other debt of
any kind.
        14.     Upon information and belief, Debtor has previously requested a writing from BoA
for the alleged underlying claim, and BoA was unable to produce any adequate documentation.
         15.    “What claims of creditors are valid and subsisting obligations against the bankrupt
at the time a petition in bankruptcy is filed is a question which, in the absence of overruling federal
law, is to be determined by reference to state law.” Travelers Casualty & Surety Co. of America v.
Pacific Gas & Elec. Co., 549 U.S. 443 (2007) (quoting Vanston Bondholders Protective
Comm. v. Green, 329 U. S. 156, 161 (1946)).
       16.    Debtor asserts there is no federal, state, or other applicable law for BoA’s claim,
and hereby holds BoA to its burden of proof under Title 11 of the United States Code, including
Section 502.
        WHEREFORE, the Debtor requests an order of the Court disallowing claim number 1-1
filed by Bank of America, N.A. in its entirety and granting such other and further relief as the court
deems just and equitable
Dated: February 14, 2020
                                                               /e/ Jake W. Peden
                                                               Jake W. Peden - #0400315
                                                               Kain & Scott, P.A.
                                                               13 7th Avenue South
                                                               St. Cloud, MN 56301
                                                               320-252-0330
                                                               jpeden@kainscott.com
  Case 19-50831       Doc 13     Filed 02/14/20 Entered 02/14/20 14:18:43             Desc Main
                                   Document     Page 3 of 9



                                        VERIFICATION

         I, Jake W. Peden, attorney for debtor, declare under penalty of perjury that the foregoing
is true and correct to the best of my knowledge, information, and belief.

Dated: February 14, 2020
                                                             /e/ Jake W. Peden
                                                             Jake W. Peden
  Case 19-50831          Doc 13   Filed 02/14/20 Entered 02/14/20 14:18:43          Desc Main
                                    Document     Page 4 of 9


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA
In re:                                                              BKY 19-50831
                                                                    Chapter 13
Linda Joann Barchus,

               Debtor.

                             ORDER DISALLOWING CLAIM NO. 1-1
                              FILED BY BANK OF AMERICA, N.A.

      This case is before the court on the objection of Debtor to claim no. 1-1 filed by Bank of
America, N.A.. Upon said objection, and all the files, records and proceedings herein,
         IT IS ORDERED:
         That claim no. 1-1 filed by Bank of America, N.A. in the amount of $9,117.29 is disallowed
in its entirety, and that the trustee shall make no further disbursements to Bank of America, N.A.
on claim no. 1-1.


Dated:
                                             ______________________________________
                                             Robert J. Kressel
                                             United States Bankruptcy Judge
  Case 19-50831           Doc 13   Filed 02/14/20 Entered 02/14/20 14:18:43          Desc Main
                                     Document     Page 5 of 9


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA
In re:                                                               BKY 19-50831
                                                                     Chapter 13
Linda Joann Barchus,

                Debtor.

                    UNSWORN DECLARATION FOR PROOF OF SERVICE

        The undersigned, being an employee of the Kain & Scott, P.A., declares that on the date
indicated below, I served the attached Notice of Hearing and Objection to Claim No. 1-1 and
proposed Order upon James Alfred and Brian Moynihan by certified mail and upon Kyle Carlson,
Trustee and the U.S. Trustee by first class mail, postage prepaid and to any entities who are Filing
Users, by automatic e-mail notification pursuant to the Electronic Case Filing System:


         Bank of America, N.A.
         c/o James Alfred, Assistant VP
         PO Box 982284
         El Paso, TX 79998-2238

         Brian Moynihan, Officer
         Bank of America Corporate Center
         100 North Tryon Street
         Charlotte, NC 28255

         Kyle Carlson, Trustee
         PO Box 519
         Barnesville, MN 56514

         U.S. Trustee
         1015 US Courthouse
         300 S 4th Street
         Minneapolis, MN 55415

And I declare, under penalty of perjury, that the foregoing is true and correct.

Dated: February 14, 2020
                                                      /e/ Sonja K. Quaintance
                                                      Sonja K. Quaintance
                                                      Kain & Scott, P.A.
Case
Case 19-50831
     19-50831 Doc
              Claim
                  131-1Filed
                          Filed
                             02/14/20
                                12/09/19Entered
                                          Desc 02/14/20
                                                Main Document
                                                        14:18:43 Page
                                                                  Desc1Main
                                                                       of 4
                         Document      Page 6 of 9 Exhibit A
Case
Case 19-50831
     19-50831 Doc
              Claim
                  131-1Filed
                          Filed
                             02/14/20
                                12/09/19Entered
                                          Desc 02/14/20
                                                Main Document
                                                        14:18:43 Page
                                                                  Desc2Main
                                                                       of 4
                         Document      Page 7 of 9
Case
Case 19-50831
     19-50831 Doc
              Claim
                  131-1Filed
                          Filed
                             02/14/20
                                12/09/19Entered
                                          Desc 02/14/20
                                                Main Document
                                                        14:18:43 Page
                                                                  Desc3Main
                                                                       of 4
                         Document      Page 8 of 9
Case
Case 19-50831
     19-50831 Doc
              Claim
                  131-1Filed
                          Filed
                             02/14/20
                                12/09/19Entered
                                          Desc 02/14/20
                                                Main Document
                                                        14:18:43 Page
                                                                  Desc4Main
                                                                       of 4
                         Document      Page 9 of 9
